Per curiam:
The appellee’s case is within the provisions of section 820, C. L., since there are “several classes or kinds of personal property” which “are combined and made the basis of an enterprise for profit,” requiring the property to “be assessed as a whole on its fair and reasonable aggregate value.” The statute requires that “in estimating the aggregate value there shall be taken into consideration the net profits made by the same, also the gross receipts and actual running expenses.” Ib. It is also proper to take into consideration the chances of depreciation in value and that, as in this case, the inventoried value includes book accounts; but not the fact that it includes accumulated profits. As stated in 11 Haw. 258 the earning power may be “one of the most potent factors in determining the value,” but other factors above mentioned are properly considered. Apparently the majority of the tax appeal board confined their consideration of value to the item of profits. We think on the whole that the inventoried value, namely, $104,-539.10, would be an appropriate assessment, and it is so ordered.